MacLean, J.
(dissenting)’. In this action to recover damages, for destruction of certain furniture and wearing apparel, alleged to have been caused by the negligence of the defendant, through the explosion of one of its meters in the apartment of the plaintiff, there was evidence of a leak in the meter, of notice by the wife to the plaintiff to a collector of the defendant, though disputed, and that the meter exploded, upon which the trial justice might find, as he did, negligence on the part of the defendant calling for no interference here; but the amount of damages awarded was not proper, including, as it evidently did, thirty-eighty dollars for hats, coat, waist and skirts presumably paraphernalia belonging to the wife, and for which she herself might recover under the Domestic Relations Law (Whiton v. Snyder, 88 N. Y. 299, 305-307), although anomalously her husband would be bound to supply or to replace them as necessaries. The remainder was for damage to 'the wearing apparel of the plaintiff, and to household furniture. The evidence of value thereof, however, was clearly insufficient, for first cost, and improper qualification of the plaintiff as an expert afforded insufficient basis for more than conjectural valuation. The j udgment must, therefore, be reversed and a néw trial ordered.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Judgment modified, and as modified affirmed, without costs.